DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/9/20 has been entered.
 
Response to Arguments
Applicant’s arguments, see Remarks, filed 12/9/2020, with respect to the rejection(s) of claim(s) under 35 U.S.C. have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lucas et al. U.S. PGPub 2010/0228373.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lucas et al. U.S. PGPub 2010/0228373.
Regarding claim 1, Lucas discloses a configuration element presented on a configuration display view for configuring a graphic element object, that is linked to a configuration element object to be instantiated on a process control display view corresponding to a process entity included in a process plant, the configuration element comprising: an execution, in a configuration environment of the process plant, of an instantiation of a configuration element object (e.g. unit module class object) that define a set of properties (e.g. parameters) for an attribute of the graphic element object (e.g. unit module object/item representation), the configuration element object being configurable, the configuration element object including a link to a configuration display object from which the configuration display view is instantiated (e.g. via a configuration display screen) (e.g. pg. 7, ¶73; pg. 11, ¶94; pg. 20, ¶174 and 177; Fig. 5-7, 10-11 and 27-31), and the execution of the instantiation of the configuration element object including: a visual representation of the set of properties for the attribute of the graphic element object (e.g. pg. 11, ¶94; pg. 12, ¶98; Fig. 5-7, 10-11 and 27-31); and a link from the configuration element of the configuration display to the graphic element object to send data corresponding to a property configured in the configuration element from the set of properties, the configured property corresponding to at least one configured attribute of a  graphic element to be instantiated on the process control display view based on the graphic element object, wherein the graphic element object is linked to the configuration element object via the link, wherein, upon instantiation of the configuration element object, the graphic element is displayed with the set of properties defined in the configuration element object, and wherein changes to the configuration element object propagate to graphic element objects that are linked to the configuration element object (e.g. pg. 6, ¶63-64; pg. 9-10, ¶84-87; pg. 10-11, ¶90 and 94; pg. 12, ¶98; pg. 14, ¶107-108; pg. 15, ¶115; pg. 20, ¶177 and 180-183; Fig. 5-7, 10-11 and 27-31).

 	Regarding claim 3, Lucas discloses the configuration element of claim 2, wherein the configuration display object corresponds to a plurality of properties for the attribute of the graphic element object from which the set of properties is selected to correspond to the configuration element object (e.g. pg. 6, ¶63-64; pg. 9-10, ¶84-87; pg. 10-11, ¶90 and 94; pg. 12, ¶98; pg. 14, ¶107-108; pg. 15, ¶115; pg. 20, ¶177 and 180-183; Fig. 5-7, 10-11 and 27-31). 
 	Regarding claim 4, Lucas discloses the configuration element of claim 3, wherein the plurality of properties comprises one or more sets of properties from which the set of properties is selected to correspond to the configuration element object (e.g. pg. 6, ¶63-64; pg. 9-10, ¶84-87; pg. 10-11, ¶90 and 94; pg. 12, ¶98; pg. 14, ¶107-108; pg. 15, ¶115; pg. 20, ¶177 and 180-183; Fig. 5-7, 10-11 and 27-31). 
 	Regarding claim 5, Lucas discloses the configuration element of claim 4, wherein the one or more sets of properties are configurable in the configuration environment of the process plant (e.g. pg. 6, ¶63-64; pg. 9-10, ¶84-87; pg. 10-11, ¶90 and 94; pg. 12, ¶98; pg. 14, ¶107-108; pg. 15, ¶115; pg. 20, ¶177 and 180-183; Fig. 5-7, 10-11 and 27-31). 
 	Regarding claim 6, Lucas discloses the configuration element of claim 5, wherein the one or more sets of properties are configurable to add a property from the plurality of properties and/or delete a property from a set of properties (e.g. pg. 6, ¶63-64; pg. 9-10, ¶84-87; pg. 10-11, ¶90 and 94; pg. 12, ¶98; pg. 14, ¶107-108; pg. 15, ¶115; pg. 20, ¶177 and 180-183; Fig. 5-7, 10-11 and 27-31). 
 	Regarding claim 7, Lucas discloses the configuration element of claim 4, wherein the one or more plurality of properties are configurable to create a set of properties comprising selected ones of 
 	Regarding claim 8, Lucas discloses the configuration element of claim 2, wherein instantiation of the configuration display view includes a preview of an instantiation of the configuration element object as the configuration element object is configured (e.g. pg. 6, ¶63-64; pg. 9-10, ¶84-87; pg. 10-11, ¶90 and 94; pg. 12, ¶98; pg. 14, ¶107-108; pg. 15, ¶115; pg. 20, ¶177 and 180-183; Fig. 5-7, 10-11 and 27-31). 
 	Regarding claim 9, Lucas discloses the configuration element of claim 2, further comprising storing the configuration of the instantiation of the configuration element object, the configuration comprising a value of the property configured in the configuration element from the set of properties (e.g. pg. 6, ¶63-64; pg. 9-10, ¶84-87; pg. 10-11, ¶90 and 94; pg. 12, ¶98; pg. 14, ¶107-108; pg. 15, ¶115; pg. 20, ¶177 and 180-183; Fig. 5-7, 10-11 and 27-31). 
 	Regarding claim 10, Lucas discloses the configuration element of claim 9, wherein storing the configuration of the instantiation of the configuration element object comprises reading the value of the property of the attribute of the graphic element object, and storing the value of the property as at least part of the configuration of the instantiation of the configuration element object (e.g. pg. 6, ¶63-64; pg. 9-10, ¶84-87; pg. 10-11, ¶90 and 94; pg. 12, ¶98; pg. 14, ¶107-108; pg. 15, ¶115; pg. 20, ¶177 and 180-183; Fig. 5-7, 10-11 and 27-31). 
 	Regarding claim 11, Lucas discloses the configuration element of claim 9, wherein storing the configuration of the instantiation of the configuration element object comprises reading a selected value of the property in the configuration element object, and storing the value of the property as at least part of the configuration of the instantiation of the configuration element object (e.g. pg. 6, ¶63-64; pg. 9-10, ¶84-87; pg. 10-11, ¶90 and 94; pg. 12, ¶98; pg. 14, ¶107-108; pg. 15, ¶115; pg. 20, ¶177 and 180-183; Fig. 5-7, 10-11 and 27-31). 

 	Regarding claim 13, Lucas discloses the configuration element of claim 12, wherein the one or more attributes for the graphic element object comprise a shape, and wherein the set of properties comprise multiple visual representations of the shape (e.g. pg. 6, ¶63-64; pg. 9-10, ¶84-87; pg. 10-11, ¶90 and 94; pg. 12, ¶98; pg. 14, ¶107-108; pg. 15, ¶115; pg. 20, ¶177 and 180-183; Fig. 5-7, 10-11 and 27-31). 
 	Regarding claim 14, Lucas discloses the configuration element of claim 13, wherein the set of properties comprise options for one or more of a line thickness of the shape, a color of the shape, and a font of a label for the shape (e.g. pg. 6, ¶63-64; pg. 9-10, ¶84-87; pg. 10-11, ¶90 and 94; pg. 12, ¶98; pg. 14, ¶107-108; pg. 15, ¶115; pg. 20, ¶177 and 180-183; Fig. 5-7, 10-11 and 27-31). 
 	Regarding claim 15, Lucas discloses the configuration element of claim 12, wherein the one or more attributes for the graphic element object comprise a dynamic graphical behavior (e.g. updated display item), and wherein the set of properties comprise multiple visual representations of the dynamic graphical behavior (e.g. pg. 6, ¶63-64; pg. 9-10, ¶84-87; pg. 10-11, ¶90 and 94; pg. 12, ¶98; pg. 14, ¶107-108; pg. 15, ¶115; pg. 20, ¶177 and 180-183; Fig. 5-7, 10-11 and 27-31). 
 	Regarding claim 16, Lucas discloses the configuration element of claim 16, wherein the set of properties comprise options for one or more of an animation of the dynamic graphical behavior, and a presentation (e.g. display update) of the dynamic graphical behavior (e.g. pg. 6, ¶63-64; pg. 9-10, ¶84-87; pg. 10-11, ¶90 and 94; pg. 12, ¶98; pg. 14, ¶107-108; pg. 15, ¶115; pg. 20, ¶177 and 180-183; Fig. 5-7, 10-11 and 27-31). 

 	Regarding claim 18, Lucas discloses a method for generating a graphic element from a graphic object element that is generated from an instance of a configuration element object (e.g. unit module class object) that is linked to the graphic element object (e.g. unit module object/item representation), the method comprising: receiving, at a configuration element object instance in a configuration environment of a process plant, an indication of a configuration of at least a portion of a graphic element object in the configuration environment (e.g. pg. 6, ¶63-64; pg. 9-10, ¶84-87; pg. 10-11, ¶90 and 94; pg. 12, ¶98; pg. 14, ¶107-108; pg. 15, ¶115; pg. 20, ¶177 and 180-183; Fig. 5-7, 10-11 and 27-31), the configuration element object instance (i) configured, in a configuration environment of the process plant, from a configuration element object and defining a set of properties (e.g. parameters) for the graphic element object, (ii) instantiated from the configuration element object into the configuration environment, and (iii) executed, in the configuration environment, in an instance of a configuration display object, the configuration display object instance defining plurality of properties to configure the graphic element object (e.g. pg. 6, ¶63-64; pg. 9-10, ¶84-87; pg. 10-11, ¶90 and 94; pg. 12, ¶98; pg. 14, ¶107-108; pg. 15, ¶115; pg. 20, ¶177 and 180-183; Fig. 5-7, 10-11 and 27-31); generating a definition of the configuration element object and linking the defined configuration to the graphic element object, thereby causing the configuration definition to be used in an instantiation of the graphic element object (e.g. pg. 6, ¶63-64; pg. 9-10, ¶84-87; pg. 10-11, ¶90 and 94; pg. 12, ¶98; pg. 14, ¶107-108; pg. 15, ¶115; pg. 20, ¶177 and 180-183; Fig. 5-7, 10-11 and 27-31); applying, in a run-time environment, the configuration definition to the at least the portion of the graphic element object instance, thereby generating a configured graphic element object instance (e.g. pg. 6, ¶63-64; pg. 9-10, ¶84-87; pg. 10-11, 
  	Regarding claim 19, Lucas discloses the method of claim 18, wherein the configuration display object corresponds to a plurality of properties for the graphic element object, the set of properties for the graphic element object selected from the plurality of properties to correspond to the configuration element object (e.g. pg. 6, ¶63-64; pg. 9-10, ¶84-87; pg. 10-11, ¶90 and 94; pg. 12, ¶98; pg. 14, ¶107-108; pg. 15, ¶115; pg. 20, ¶177 and 180-183; Fig. 5-7, 10-11 and 27-31). 
 	Regarding claim 20, Lucas discloses the method of claim 19, wherein the plurality of properties comprises one or more sets of properties, the set of properties for the graphic element object selected from the one or more sets of properties to correspond to the configuration element object (e.g. pg. 6, ¶63-64; pg. 9-10, ¶84-87; pg. 10-11, ¶90 and 94; pg. 12, ¶98; pg. 14, ¶107-108; pg. 15, ¶115; pg. 20, ¶177 and 180-183; Fig. 5-7, 10-11 and 27-31). 
 	Regarding claim 21, Lucas discloses the method of claim 18, wherein the configuration display object includes a preview of an instantiation of the configuration element object as the configuration element object is configured (e.g. pg. 6, ¶63-64; pg. 9-10, ¶84-87; pg. 10-11, ¶90 and 94; pg. 12, ¶98; pg. 14, ¶107-108; pg. 15, ¶115; pg. 20, ¶177 and 180-183; Fig. 5-7, 10-11 and 27-31). 

 	Regarding claim 23, Lucas discloses the method of claim 18, further comprising storing the definition of the configuration, the definition of the configuration comprising a value of a property configured in the configuration element from the set of properties for the graphic element object (e.g. pg. 6, ¶63-64; pg. 9-10, ¶84-87; pg. 10-11, ¶90 and 94; pg. 12, ¶98; pg. 14, ¶107-108; pg. 15, ¶115; pg. 20, ¶177 and 180-183; Fig. 5-7, 10-11 and 27-31). 
 	Regarding claim 24, Lucas discloses the method of claim 23, wherein storing the definition of the configuration comprises reading the value of the property of the graphic element object, and storing the value of the property as at least part of the configuration of the instantiation of the configuration element object (e.g. pg. 6, ¶63-64; pg. 9-10, ¶84-87; pg. 10-11, ¶90 and 94; pg. 12, ¶98; pg. 14, ¶107-108; pg. 15, ¶115; pg. 20, ¶177 and 180-183; Fig. 5-7, 10-11 and 27-31). 
 	Regarding claim 25, Lucas discloses the method of claim 23, wherein storing the definition of the configuration comprises reading a selected value of the property in the configuration element object, and storing the value of the property as at least part of the configuration of the instantiation of the configuration element object (e.g. pg. 6, ¶63-64; pg. 9-10, ¶84-87; pg. 10-11, ¶90 and 94; pg. 12, ¶98; pg. 14, ¶107-108; pg. 15, ¶115; pg. 20, ¶177 and 180-183; Fig. 5-7, 10-11 and 27-31). 
 	Regarding claim 26, Lucas discloses the method of claim 18, wherein generating the definition of the configuration comprises generating a value of a property of the graphic element object (e.g. pg. 6, 
 	Regarding claim 27, Lucas discloses the method of claim 18, wherein the configuration element object instance includes a visual representation of one or more attributes for the graphic element object (e.g. pg. 6, ¶63-64; pg. 9-10, ¶84-87; pg. 10-11, ¶90 and 94; pg. 12, ¶98; pg. 14, ¶107-108; pg. 15, ¶115; pg. 20, ¶177 and 180-183; Fig. 5-7, 10-11 and 27-31). 
 	Regarding claim 28, Lucas discloses the method of claim 27, wherein the one or more attributes for the graphic element object comprise a shape, and wherein the set of properties comprise multiple visual representations of the shape (e.g. pg. 6, ¶63-64; pg. 9-10, ¶84-87; pg. 10-11, ¶90 and 94; pg. 12, ¶98; pg. 14, ¶107-108; pg. 15, ¶115; pg. 20, ¶177 and 180-183; Fig. 5-7, 10-11 and 27-31). 
 	Regarding claim 29, Lucas discloses the method of claim 28, wherein the set of properties comprise options for one or more of a line thickness of the shape, a color of the shape, and a font of a label for the shape (e.g. pg. 6, ¶63-64; pg. 9-10, ¶84-87; pg. 10-11, ¶90 and 94; pg. 12, ¶98; pg. 14, ¶107-108; pg. 15, ¶115; pg. 20, ¶177 and 180-183; Fig. 5-7, 10-11 and 27-31). 
 	Regarding claim 30, Lucas discloses the method of claim 27, wherein the one or more attributes for the graphic element object comprise a dynamic graphical behavior, and wherein the set of properties comprise multiple visual representations of the dynamic graphical behavior (e.g. pg. 6, ¶63-64; pg. 9-10, ¶84-87; pg. 10-11, ¶90 and 94; pg. 12, ¶98; pg. 14, ¶107-108; pg. 15, ¶115; pg. 20, ¶177 and 180-183; Fig. 5-7, 10-11 and 27-31). 
 	Regarding claim 31, Lucas discloses the method of claim 30, wherein the set of properties comprise options for one or more of an animation of the dynamic graphical behavior, and a presentation of the dynamic graphical behavior (e.g. pg. 6, ¶63-64; pg. 9-10, ¶84-87; pg. 10-11, ¶90 and 94; pg. 12, ¶98; pg. 14, ¶107-108; pg. 15, ¶115; pg. 20, ¶177 and 180-183; Fig. 5-7, 10-11 and 27-31).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743.  The examiner can normally be reached on Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-





CK
March 18, 2021

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116